DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 35-36 are objected to because of the following informalities:  The numbering of said claims is inconsistent with the previously presented, and now canceled, claim 33. Claim 35 should be renumbered to recite “34” and claim 36 should be renumbered to recite “35”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “said detection device” lacks antecedent basis. Claim 35 depends from claim 19, but claim 19 does not recite a “detection device”. It appears claim 35 should depend from claim 20 instead.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 5,723,167) in view of Shim et al. (US 6,770,313 B2) and Moser et al. (US 7,449,206 B2).
The limitation “cutting device” is given its broadest reasonable interpretation to mean any device known in the food processing art for cutting foods. The limitation “parts which are edible” is interpreted to mean any component which is retained for the process and intended to be consumed.
Regarding claim 18, Lewis et al. teaches a process for preparing vegetables (abstract) comprising subjecting vegetables such as carrots to peeling (mechanical treatment to isolate edible parts), cutting into strips of 3x4x70 mm, blanching with steam, air drying the strips, packaging the strips, and freezing the strips at a oC (column 8 lines 20-37). Since peeling is a known process which removes undesired external portions of a food while maintaining the desired peeled core, the peeling process is construed to be a type of “mechanical treatment” as claimed. 
Regarding the cut vegetable comprising granules with sizes comprised between 30-60 mm3, Lewis et al. further teaches the vegetables can be cut in accordance with any customary procedure (column 3 lines 41-43), and teaches various sizes (column 7 line 66; column 8 lines 20-21 and 40-41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to cut the vegetable into granules with the claimed size range since the reference already suggests various sizes can be used, as a matter of manufacturing preference, since changes in size and shape are a matter of choice which one of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed shape/size was significant In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of vegetable being processed, desired aesthetics and/or type of the final product, and desired texture/mouthfeel.
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. This reasoning is applied to all ranges recited throughout this office action.
Lewis et al. teaches an embodiment of washing vegetables (column 8 line 40), but does not specify washing to eliminate residues of earth or substances and materials which have accumulated during harvest.
Shim et al. teaches a process preparing vegetables (abstract) comprising washing the vegetables to remove dust, foreign materials, and pesticides adhering to the surfaces of the vegetables (column 4 lines 55-59) prior to cutting (column 5 lines 7-8), and deep-freezing at temperature of less than -25oC (column 6 lines 15-16). The reference is analogous since it is directed to processing vegetables for preservation.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to wash the vegetables prior to cutting as claimed since doing so is known and commonly practiced in the art, since Lewis et al. already suggests washing, and to similarly remove any undesired substances/residues from the vegetables for safety, compliance with regulatory standards, and to ensure the portions of the vegetable (retained after mechanical treatment) are not contaminated with said undesired substances/residues.
Lewis et al. does not teach manual sorting of granules.
Shim et al. further teaches screening vegetables which have good color, flavor, and are not damaged by insects (column 4 lines 47-48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to similarly sort the vegetable in order to similarly ensure the product has ideal flavor, visual appeal, and safety e.g. no discoloration and/or damage, no rotting or other contamination. Furthermore, screening after cutting would have been readily obvious since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and in order to do a “final check” to ensure no undesirable portions are packaged. 
Lewis et al. does not teach immersing in water and scalding with jets of hot water at a temperature between 75-85oC.
Moser et al. teaches a process for processing vegetables (abstract) comprising moving the vegetables through a series of blanching apparatuses including immersion or spray type devices (column 6 lines 15-19), where the blanching temperature can be from 90-210oF, particularly 190-195oF (column 6 lines 51-56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to immerse and spray the vegetables during blanching at the claimed temperature range since the reference already suggests blanching using any customary procedure (column 3 lines 41-43), where a series of blanching steps using immersion and spray type devices are known as taught by Moser et al., thereby ensuring sufficient and uniform heat transfer to the entirety of the processed vegetable, since Lewis et al. does not specify the blanching temperature and a skilled artisan would have looked to the relevant prior art for suggestions of blanching temperature, and to combine prior art elements (various types of blanching) according to known methods to yield predictable results of blanching KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Lewis et al. does not teach using a vibrating screen device.
Moser et al. further teaches vibrating screens can be used in order to separate unwanted material (column 2 lines 58-60), dewater the vegetable (column 5 line 65 to column 6 line 2), and aid passage of material through the process (column 12 lines 19-23). Moser is analogous since it is directed to similarly treating vegetables, particularly blanching, freezing, and packaging (column 2 lines 61-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to use a vibrating screen after freezing in order to similarly separate unwanted materials (e.g. loose pieces of ice and/or any other contaminants that remain in the vegetable), and as a means for transporting the vegetable through the process. One of ordinary skill in the art would have reasonably expected vibrating the frozen vegetable as taught by the prior art combination to similarly provide a de-clumping effect as claimed based on the intensity of the vibrations.
Regarding claim 19, Lewis et al. teaches the vegetable can include cauliflower (column 2 lines 49-51). The particular type of cauliflower would have been readily obvious to one of ordinary skill in the art at the time of the invention as a matter of manufacturing choice.

Claims 20-22 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 5,723,167) in view of Shim et al. (US 6,770,313 B2) and Moser et al. (US 7,449,206 B2) as applied to claims 18-19 above, and further in view of Wright (US 6,488,973 B1) and Kress et al. (US 6,177,113 B1).
The limitation “packaging machine” (claim 20) is given its broadest reasonable interpretation to mean any device known in the food art to package foods. The limitation “a pouch insertion machine” (claim 21) is interpreted to mean any device known in the food art to place foods into a pouch.
Regarding claim 20, Lewis et al. teaches packaging and freezing the packaged portions in a freezer at -20oC (column 8 lines 31-34), but does not specify a packaging machine and freezing prior to packaging.
Wright teaches a process for preparing a frozen food product including vegetables (abstract), comprising packaging the food using a packaging machine (column 2 lines 14-38), where the food including blanched vegetables is frozen prior to packaging (column 5 lines 50-65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to freeze the vegetable prior to packaging and to use a packaging machine since doing so is known and commonly practiced in the art, since Lewis et al. already recites vacuum packaging (column 8 lines 31-32) which would necessarily require some form of a packaging device (e.g. to transport the food to the packaging area, to provide said packages, to portion the food, pull a vacuum within the package, etc.), to automate a manual activity In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), to maximize efficiency and throughput of the manufacturing process, i.e. minimize or eliminate manual labor, and selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.
Lewis et al. does not teach checking for foreign objects inside the containers using a detection device. It is noted that “detection device” is given its broadest reasonable interpretation to mean any device known in the food art to detect any desired substance, e.g. a metal detector or x-ray detector as recited by claims 35-36.
Kress et al. teaches a method for processing food product (abstract) comprising passing food product, after final packaging, through metal detection equipment or X-ray equipment, and discarding any container from which metal is detected (column 4 lines 17-30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to check for foreign objects using a metal or X-ray detector since doing so is known in the art, and to remove packages which contain metals to ensure safety of consumers and product quality.
Regarding claim 21, the combination applied to claim 20 teaches using a packaging machine and checking for foreign items by using a metal detector. The same combination is applied to claim 21 and would have bene obvious for the same reasons stated for claim 20. Additionally, Lewis et al. teaches the packaging can be vacuum packaging (column 8 lines 31-32).
Regarding claim 22, Lewis et al. does not teach the packaging includes a sub-step of adding at least one pellet containing a precooked and frozen seasoning in order to flavor the strips.
Wright teaches a saucy patty, construed to be a type of “pellet”, in frozen form can be placed into the packaging prior to wrapping (column 3 lines 20-22). Since the sauce is formed and frozen prior to packaging, the sauce is construed to be “precooked”. Additionally, the sauce is construed to be a type of “seasoning” since sauces are known to provide flavor enhancement/modification to the food and since Wright teaches the sauce can include various types of seasoning (column 2 lines 7-13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Lewis et al. to include a pellet of precooked and frozen condiment since doing so is known for frozen food packaging, in order to provide flavoring as desired, and to enhance user convenience, i.e. the user is not required to separately cook a sauce.
Regarding claims 35-36, the combination applied to claims 20-22 above teaches a metal detector or x-ray detector. The same combination is applied to claims 35-36 and would have been obvious for the same reasons stated above. Additionally, claim 35 is interpreted to depend from claim 20, rather than 19, as the limitation “a detection device” is recited only in the prior claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-22 and 35-36 (particularly claim 18) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21 and 33-38 (particularly claim 17) of copending Application No. 16/071,776 in view of Shim et al. (US 6,770,313 B2) and Moser et al. (US 7,449,206 B2). 
The ‘776 application teaches washing vegetables to eliminate residues, mechanical treatment to isolate edible parts, cutting to a desired size with a cutting device, steam-cooking, air-drying, and freezing (claim 17). However the application does not recite the claimed dimensions of the cut vegetables, immersing and scaling with jets of water at 75-85oC, manual sorting, freezing at -18 to -30oC, and using a vibrating screen as claimed.
Shim et al. teaches a process preparing vegetables (abstract) comprising washing the vegetables to remove dust, foreign materials, and pesticides adhering to the surfaces of the vegetables (column 4 lines 55-59) prior to cutting (column 5 lines 7-8), and deep-freezing at temperature of less than -25oC (column 6 lines 15-16). The reference is analogous since it is directed to processing vegetables for preservation.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the ‘776 application to wash the vegetables prior to cutting as claimed since doing so is known and commonly practiced in the art, and to similarly remove any undesired substances/residues from the vegetables for safety, compliance with regulatory standards, and to ensure the portions of the vegetable (retained after mechanical treatment) are not contaminated with said undesired substances/residues.
Shim et al. further teaches screening vegetables which have good color, flavor, and are not damaged by insects (column 4 lines 47-48).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the ‘776 application to similarly sort the vegetable for defects in order to similarly ensure the product has ideal flavor, visual appeal, and safety e.g. no discoloration and/or damage, no rotting or other contamination. Furthermore, screening after cutting would have been readily obvious since selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and in order to do a “final check” to ensure no undesirable portions are packaged. 
Moser et al. teaches a process for processing vegetables (abstract) comprising moving the vegetables through a series of blanching apparatuses including immersion or spray type devices (column 6 lines 15-19), where the blanching temperature can be from 90-210oF, particularly 190-195oF (column 6 lines 51-56).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the ‘776 application to immerse and spray the vegetables during blanching at the claimed temperature range since the application already suggests steaming, i.e. heating with water (claim 17), where a series of blanching steps using immersion and spray type devices are known as taught by Moser et al., thereby ensuring sufficient and uniform heat transfer to the entirety of the processed vegetable, and to combine prior art elements (various types of blanching) according to known methods to yield predictable results of blanching KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Moser et al. further teaches vibrating screens can be used in order to separate unwanted material (column 2 lines 58-60), dewater the vegetable (column 5 line 65 to column 6 line 2), and aid passage of material through the process (column 12 lines 19-23).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of ‘776 application to use a vibrating screen after freezing in order to similarly separate unwanted materials (e.g. loose pieces of ice and/or any other contaminants that remain in the vegetable), and as a means for transporting the vegetable through the process. One of ordinary skill in the art would have reasonably expected vibrating the frozen vegetable as taught by the prior art combination to similarly provide a de-clumping effect as claimed based on the intensity of the vibrations.
Regarding the claimed cutting dimensions, water temperature, and freezing temperature, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the ‘776 application as a matter of manufacturing preference, since changes in size and shape are a matter of choice which one of ordinary skill in the art would have found obvious absent persuasive evidence that the claimed shape/size was significant In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as the type of vegetable being processed, desired aesthetics and/or type of the final product, desired texture/mouthfeel, and desired degree/rate of blanching and freezing.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive. 
The rejection of claim 18 under 35 USC 112(b) or second paragraph, for the limitation “edible part”, is withdrawn in view of the amendment to said limitation.
Applicant argues on page 6 that Lewis does not teach the claimed range of granule sizes. This is not persuasive as there does not appear to be any evidence supporting unexpected results associated with the granule sizes (see also response to “Exhibit A” below). Lewis already teaches the vegetable can be cut in accordance with any customary procedure (column 3 lines 41-44). Additionally, Parker et al. (US 10,194,671 B2) teaches vegetables can be diced to a rice-sized granule having a size between 1-10 mm (column 3 lines 55-64), particularly for cauliflower (column 1 lines 5-6). That is, the volume of the granule can be from 1-100 mm3.
Since the granule size is known for diced vegetables such as cauliflower, and since Lewis teaches the vegetable can be cut in known ways, the claimed granule volume is obvious for the reasons stated in the office action above. 
Applicant argues on page 7 that one skilled in the art would appreciate that Moser would not be used to blanch granules in the claimed size range, and is not comparable to applicant’s process. This is not persuasive since Lewis already teaches blanching (column 3 lines 41-44), where Moser simply teaches various types of blanching which can be used, i.e. bath or spray (column 6 lines 15-19). Applicant has not pointed to any particular portion of Moser which would teach away from applying said blanching techniques to cut vegetables in the claimed size range. 
Furthermore, one of ordinary skill would readily understand that the process can be modified to accommodate the size range, such as distributing the vegetable to be blanched onto a tray or conveyor platform (e.g. Lewis column 8 lines 26-27), and Moser further teaches granule-shaped vegetables such as peas and corn (column 4 lines 63-65). Additionally, Moser is considered analogous art since it is directed to similarly treating vegetables, particularly blanching, freezing, and packaging (column 2 lines 61-67).
In response to applicant’s argument on pages 7-8 regarding “exhibit A” attached to the response, it is noted that “exhibit A” has been entered, but is not considered as evidence of unexpected results. MPEP 716.01(c) states:
“The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.”
Evidence of non-obviousness must be filed under 35 CFR 1.132 by way of an oath or declaration.
Regarding exhibit A, the data shown by the exhibit does not appear to overcome the prior art combination applied to claim 18. The only apparent difference between applicant’s claimed process (sample 1) and that of the standard method (sample 2), is that the standard method employed blanching at 95oC for 3 minutes (page 1 of English translation). However, the combination applied to claim 18 teaches blanching temperature can be from 90-210oF (Moser column 6 lines 51-56). It is noted that claim 18 does not recite a blanching duration, other than generically reciting a “predefined time”. Thus, one of ordinary skill in the art would reasonably expected applicant’s claimed process and the process of the prior art combination to yield similar results.
Additionally, claim 18 recites “cut and frozen vegetables” in general. There is no evidence of record that would lead one of ordinary skill in the art to expect that applicant’s alleged unexpected results for cauliflower also apply to other vegetables. 
Applicant’s arguments against the dependent claims and the double patenting rejection are not persuasive for the same reasons stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN KIM/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                            Primary Examiner, Art Unit 1792